DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 16 June 2020, 16 July 2020, 16 September 
2020 and 12 January 2021. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amihood et al. (Amihood, US PGPub 2018/0329049) in view of Baur et al. (Baur, US PGPub) 2019/0270410).
	Referring to Claim 1, Amihood teaches a radar system (Fig. 2-1; [0025]) implemented at least partially in hardware, the radar system configured to: generate a radar field and provide radar data corresponding to reflections from a user within the radar field ([0029]); and operate at one of a plurality of radar-power states including a first radar-power state and a second radar-
	While Amihood anticipates the black display as a standard on and off display, in the interest of compact prosecution, Baur teaches the use of power management modes wherein the display includes a low-luminosity display, a monochrome display, or a high-luminosity and color saturation display; [0102].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Amihood with the different display modes as taught by Baur so as allow brightness adjustments across different power modes thus allowing cost reduction and energy savings.

	Referring to Claim 3, Amihood as modified by Baur teaches wherein: the radar data is determined by the power management module to indicate that the movement of the user includes the user's hand moving toward the user device; responsive to the radar data indicating that the movement of the user includes the user's hand moving toward the user device, the power management module selects the second radar-power state of the radar system from the plurality of radar-power states based on a correlation between the second radar-power state and a level of interaction indicated by the radar data; the second radar-power state enables an engagement operation in which the radar system is configured to provide other radar data usable to determine 
	Referring to Claim 4, Amihood as modified by Baur teaches wherein: in response to the user being authenticated to the user device, the power management module selects the second radar-power state to enable an engagement operation; the radar system, during the engagement operation, is configured to provide other radar data usable to detect and process radar-based air gestures that enable the user to explicitly interact with the user device; and in response to the user being authenticated to the user device, the interaction manager module selects the power mode of the multi-mode interface to be an active mode that enables the multi-mode interface to: provide the high-luminosity and color saturation display; and provide continuously-responsive visual feedback corresponding to positional information and movements of the user or the user's hand relative to the user device; See Fig. 4 and 5; [0048-0049] as well as citations from Claim 1 above.
	Referring to Claims 5 and 16, Amihood as modified by Baur teaches wherein the radar system is operable to collect data at different duty cycles, to turn off at least one component when the at least one component is not active or to adjust a power amplification level; [0025].
	Referring to Claim 6, Amihood as modified by Baur teaches wherein at least one function of the display is adaptable to an amount or rate of decrease in a distance between the user or a 
	Referring to Claim 7, Amihood as modified by Baur wherein: the plurality of radar-power states of the radar system include at least an idle mode using a low duty cycle, an attention mode using a medium-low duty cycle or a medium- high duty cycle, and an interaction mode using a high duty cycle; the plurality of power modes of the multi-mode interface include a dormant mode, an ambient mode, an alert mode, and an active mode; the dormant mode corresponds to the idle mode of the radar system and enables the multi-mode interface to provide the black display; the ambient mode corresponds to the attention mode of the radar system that uses the medium-low duty cycle and enables the multi-mode interface to provide the low- luminosity display; the alert mode corresponds to the attention mode of the radar system that uses the medium-high duty cycle and enables the multi-mode interface to provide the monochrome display with a dynamically-adjustable luminosity that is adjustable based on changes to a position of the user's hand relative to the user device within a specified distance from the user device; and the active mode corresponds to the interaction mode of the radar system and enables the multi-mode interface to provide the high-luminosity and color saturation display; see combined disclosures, as well as these are well known features of radar systems.
	Referring to Claims 8 and 23, Amihood as modified by Baur teaches wherein: the plurality of radar-power states of the radar system include at least an idle mode, an attention mode, and an interaction mode; the idle mode requires no more than approximately 30 milliwatts (mW) of power; the attention mode requires no more than approximately 60 mW of power; and the interaction mode requires no more than approximately 90 mW of power; see [0044] of Amihood 
	Referring to Claim 9, Amihood as modified by Baur teaches wherein: the movement of the user includes the user exiting the radar field; the second radar-power state corresponds to a pre-presence operation for the radar system; the selected power mode of the multi-mode interface comprises a dormant mode; and in the dormant mode, the multi-mode interface provides the black display; See the combined disclosures, while this may not be explicitly disclosed this would be obvious design choices that would be easily implemented without any inventive skill.
	Referring to Claim 10, Amihood teaches wherein the radar system comprises at least one digital beamformer, the at least one digital beamformer implemented using a single-look beamformer, a multi-look interferometer, or a multi-look beamformer; [0036].
	Referring to Claim 11, Amihood teaches wherein the at least one digital beamformer is operable to form radar beams that are shaped as a hemisphere, a cube, a fan, a cone, or a cylinder; [0036].
	Referring to Claim 12, Amihood as modified by Baur teaches wherein the radar system comprises at least one angle estimator for analyzing differences in amplitude responses of detected radar signals; see both disclosures as it would have been obvious to one of ordinary skill in the art as part of the radar data analysis as taught in abstract of Amihood.
	Referring to Claim 13, Amihood teaches maintaining, by a power management module, a radar system of the user device in a first radar-power state of a plurality of radar-power states, the plurality of radar-power states each having a different maximum power-usage limit, the first radar-power state sufficient to generate a radar field and sense reflections from a user within the 
	While Amihood anticipates the black display as a standard on and off display, in the interest of compact prosecution, Baur teaches the use of power management modes wherein the display includes a low-luminosity display, a monochrome display, or a high-luminosity and color saturation display; [0102].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Amihood with the different display modes as taught by Baur so as allow brightness adjustments across different power modes thus allowing cost reduction and energy savings.
	Referring to Claim 14, Amihood as modified by Baur teaches detecting, based on the sensed reflections, that the user is present or moving within the radar field without explicitly interacting with the user device; enabling a presence operation of the radar system based on the 
	Referring to Claim 15, Amihood as modified by Baur teaches detecting, based on the sensed reflections, that the movement of the user includes a user's hand moving toward the user device; enabling an awareness operation of the radar system based on the change to the second radar-power state, the awareness operation configured to provide radar data based on the sensed reflections for tracking the user and monitoring a distance between the user's hand and the user device; and responsive to the selected power mode for the multi-mode interface being an alert mode, providing the monochrome display with a dynamically-adjustable luminosity that is adjustable based on changes to a position of the user's hand relative to the user device; See Fig. 4 and 5; [0048-0049] as well as citations from Claim 13 above.
	Referring to Claim 17, Amihood as modified by Baur teaches wherein the radar system collects data using different duty cycles, turns off at least one component when the component is not active, or adjusts a power amplification level; see citations of claim 6 above.
	Referring to Claim 18, Amihood as modified by Baur teaches wherein at least one digital beamformer operates to form a radar beam that is shaped as a hemisphere, a cube, a fan, a cone, or a cylinder; See rejection of Claim 11 above.

	Referring to Claim 20, Amihood as modified by Baur teaches authenticating the user to the user device; and responsive to authenticating the user: enabling an engagement operation of the radar system to provide radar data based on the sensed reflections for detecting and processing radar-based air gestures representing explicit interactions by the user with the user device; selecting and applying an active mode for the multi-mode interface; and responsive to selecting and applying the active mode for the multi-mode interface, providing the high-luminosity and color saturation display; See Fig. 5 of Amihood as well as associated text.
	Referring to Claim 21, Amihood as modified by Baur teaches responsive to providing the high-luminosity and color saturation display, applying one or more lighting effects to the high-luminosity and color saturation display to provide visual feedback corresponding to the authenticating of the user; See the combined disclosures, while this may not be explicitly disclosed this would be obvious design choices that would be easily implemented without any inventive skill.
	Referring to Claim 22, Amihood as modified by Baur teaches wherein: the plurality of radar-power states of the radar system include at least an idle mode using a low duty cycle, an attention mode using a medium-low duty cycle or a medium- high duty cycle, and an interaction mode using a high duty cycle; the plurality of power modes of the multi-mode interface include a dormant mode, an ambient mode, an alert mode, and an active mode; the dormant mode corresponds to the idle mode of the radar system and enables the multi-mode interface to provide the black display; the ambient mode corresponds to the attention mode that uses the medium-low duty cycle and enables the multi-mode interface to provide the low-luminosity display; the alert mode corresponds to the attention mode that uses the medium-high duty cycle and enables the multi-mode interface to provide the monochrome display with a dynamically-adjustable luminosity that is adjustable based on changes to a position of a user's hand relative to the user device within a specified distance from the user device; and the active mode corresponds to the interaction mode of the radar system and enables the multi-mode interface to provide the high-luminosity and color saturation display; [0025].
	Referring to Claim 24, Amihood as modified by Baur teaches wherein: the determining comprises determining that the movement of the user includes the user exiting the radar field; the method further comprises, responsive to the determining of the user exiting the radar field, selecting the second radar-power state to be an idle state; the idle state of the radar system corresponds to a pre-presence operation for the radar system; the selected power mode of the multi-mode interface comprises a dormant mode; and the dormant mode of the multi-mode interface corresponds to the idle state of the radar system and enables the multi-mode interface to provide the black display; See Fig. 4 and 5; [0048-0049] as well as citations from Claim 13 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646